Grant, J.
(after stating the facts). 1. It is contended that the method of giving security for costs adopted by the relators was not in compliance with the law. We concur *64in this contention. Counsel cite several authorities to the effect that, where a party signs and delivers an instrument in blank, authorizing a party to fill it in after signing, he is estopped to deny its validity, and the instrument is therefore binding. This rule of law is not disputed. That, however, is not the question to be determined. The question is, Are bonds in criminal cases, signed in blank by a surety, and left with the officer of the law to fill in and use as he sees fit, after the alleged offender is arrested, a compliance with the statute providing that no warrant shall issue ‘ ‘ unless security for costs shall have been filed with said justice?” If this be the law, then any officer, judicial or otherwise, required to take bonds in specific cases, can induce some one to sign a lot of blank bonds as surety, keep them in his office, and, whenever occasion requires, take one out, fill in the date and amount, and file it where the law requires. This is a novel proposition, and one we have never heard advanced before, where officers of the law are required to take bonds. If this be the law, then justices of the peace can keep a lot of blank bonds, signed by sureties, to be used in cases of appeal from them to the circuit courts, and use them years after they are signed. So, also, can the circuit judges of the State, for convenience, keep a lot of such bonds on hand, to be used in taking appeals from their decisions and judgments to the Supreme Court. The statement of the proposition is sufficient to condemn it. Such a procedure is contrary to public policy. The statute clearly contemplates that the bondsmen shall come before the justice in each case; that a bond, with such sureties as he may require and approve, shall then and there be executed and filed with him, before the warrant issues. The custom of relators is a clear evasion of the statute.
2. In their reports to the prosecuting attorney, the relators made a statement of their own fees, but did not state the fees of the officers making the arrests. It is claimed on behalf of relators that this is not necessary, under the statute. Section 1062, 1 Comp. Laws, provides that in *65this report the justice shall, among other things, give “an itemized statement of the officers’ and court fees and how the same were disbursed, if paid to such justice.” Counsel insist that this itemized statement is required only when the fees are paid to the justice by the party arrested. The reason for this is based upon the fact that there is no comma in the sentence after the word “fees.” They admit that the contention of the prosecuting attorney would be correct if a comma were there inserted. We do not think this a fair construction. It is of more importance that the reports contain the officers’ and the court fees where they are not paid than where they are. ' If the offender is found guilty and pays the costs, the public is not interested, only so far as it may desire to see that even a prisoner is justly treated, and that no more costs are collected from him than the law allows. We think it plain that the statute requires a statement of the fees of both the officer and the justice. The blanks furnished to relators on which to make these returns have columns for the statement of the officers’ expenses, as well as for the court expenses. The reports are fatally defective in this respect. A failure to comply with the statute result^ in a forfeiture of fees. Sunderlin v. Board of Sup’rs of Ionia Co., 119 Mich. 535 (78 N. W. 651).
3. It also appears from the admissions of the relators themselves that they did not comply with section §927, 2 Comp. Laws, which makes it the duty of justices of the peace, when offenders of this character are brought before them, to examine their dockets, and to ascertain from the officers, if they can, whether the person brought before them has been previously convicted. If he has, the law requires that he shall be proceeded against in the manner provided by section 5924, 2 Comp. Laws, for a second or third offense. The statute provides that for a third and all subsequent convictions, the offenders being so charged, the punishment shall be imprisonment not less than six months, nor more than two years. It is quite evident that *66these relators ignored this important statute, which, if enforced, would undoubtedly do much to prevent drunkenness, and the various disorderly acts which are made criminal under section 5923.
The judgment of the circuit court is reversed, and a judgment entered in this court for respondent.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.